DETAILED ACTION
Response to Remarks
Applicant's arguments filed on 15 January 2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1 and further defined the protrusion as bulbous.  Examiner notes that defining the protrusion as a bulbous protrusion adds a new limitation not previously presented.  Regarding claim 1, Applicant argues that section 73 shown in Figure 6 of Vigliotti is not bulbous since it is cylindrical.  Regarding claim 10, Applicant argues that the cylindrical section 73 shown in Figure 6 of Vigliotti is not a convex ring since it’s a cylindrical section with a uniform diameter. 
When modifying the pin shown in Figure 13 of Lepper, the section 73 taught by Vigliotti will be added between the annular projections and the beveled nose (see Figure below).  As the pin is moved in the rivet body, the annular projections/threads 104 are sized to pass through the internal passage of the rivet body and engage with the internal projections located in the top upper portion of the rivet body.  While section 73 taught by Vigliotti is oversized in diameter in order to provide an interference fit inside the rivet body.     

    PNG
    media_image1.png
    305
    427
    media_image1.png
    Greyscale


Applicant argues that a bulbous protrusion would not provide the tight/interference fit along its length as required by Vigliotti.  This argument is Applicant’s opinion and is not substantiated by facts.  
Section 73 is cylindrical and oversized with beveled edges, which meets the claimed limitation of a convex ring.  
Claim 18 has been amended to add limitation of legs having cut-out sections.   This adds a new limitation not previously presented, which has necessitated new grounds of rejection for claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper (WO-2011094056A1) in view of Saltenberger et al. (US PGPUB 2013/0243542A1), hereinafter referred to as Saltenberger, and Vigliotti et al. (US PGPUB 2007/0059120A1), hereinafter referred to as Vigliotti.
Regarding claim 1, 
Lepper teaches:
A rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; and a rivet body 42 including a collar 46, a column 44 extending from the collar 46.  
wherein a passage is defined through the collar and the column.  “The central column 44 defines a central channel passing therethrough.” [0043]
wherein the column 44 comprises: a first set of legs 58 configured to fold and directly contact the one or more components 68 when folded; and a second set of legs 64 configured to fold and reinforce the first set of legs 58 when folded.  
wherein the pin 48 comprises a plurality of annular projections and a beveled nose 50.  “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage reciprocal grooves, ridges, threads, or the like 70 formed in an upper interior portion of the central column 44.” [0047]



a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive locating feature for the pin, once assembled.  As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the step face 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion.
“The end of the mounting part 37 adjacent to the predetermined breaking point forms a step face 50, which works together with the stop 28 of the rivet body 11 to limit the drawing travel of the mandrel shank 34.” [0031] “The mounting part 37 of the mandrel 12 is drawn fully into the locking region 51 in the head section 20 of the shank 13 here, and its end face 50 adjacent to the predetermined breaking point 39 rests against the stop 28.” [0033]

Lepper does not teach, but Vigliotti teaches:
wherein the pin 14, shown in Figure 6, comprises a protrusion 73 that is proximate to a first distal end of the pin.  
Section 73 is of uniform diameter and is oversized to fit tightly in the rivet body. Vigliotti teaches that section 73 can be used create a water tight rivet connection due to interference fit with the rivet body. 
Section 73 taught by Vigliotti engages as an interference fit with the opening in the rivet body and can compensate for manufacturing tolerances in the bore of the rivet body to create a watertight seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a bulbous, oversized protrusion similar to the one taught by Vigliotti to create a water tight rivet connection.  In order to create a watertight seal, the protrusion 73 shall be located between the annular projections (104 of Figure 13) and the beveled nose (92 of Figure 13) of the pin shown in Lepper. 
An oversized, round cylindrical section 73 meets the definition of a bulbous protrusion.
Lepper as modified by Vigliotti teaches an oversized protrusion 73, which is located between the annular projections and the beveled nose of the pin.  This oversized protrusion 73 on the pin will preflex first set 58 and/or second set 64 of legs.
“Between flats 74 and flats 66 is a section 73 that is of uniform diameter that provides resistance to ingress of moisture when the rivet is set by having a tight or interference fit in the rivet body 12 at the location 75 (FIG. 12) adjacent to the flange 16.” [0051] “FIG. 13 shows that uniform diameter section 73 provides resistance to ingress of moisture when the rivet is set by having a tight or interference fit in the rivet body 12 at the location 75 adjacent to the flange 16.” [0052]



Lepper does not teach, but Saltenberger teaches:
wherein the pin includes a ledge 50 configured to engage the collar stop 28 on the rivet body.  See Figure 2.  
See rejection of claim 1 on reasons to modify Lepper to have the stop features shown in Saltenberger.

Regarding claim 10,
Lepper teaches:
A rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; and a rivet body 42 including a collar 46 having an opening.
a column 44 extending from the collar 46 and having an interior channel, wherein the opening is contiguous with the interior channel.  “The central column 44 defines a central channel passing therethrough.” [0043]
wherein the pin 48 includes a longitudinal shaft. 
Lepper does not teach, but Saltenberger teaches:
a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive locating feature for the pin, once assembled.  As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the step face 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  
As shown in Figure 2 of Saltenberger, the diameter of the opening 26 is smaller than a diameter of the interior channel 27. 
As shown in Figure 2, a ledge 50 and a plurality of circumferential rings 41 extending from the ledge 50.
wherein the longitudinal shaft has a first diameter (portion 38), and the ledge 50 has a second diameter that is different from the first diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion.
Upon modification of the rivet body shown in Lepper to have the positive stop features shown in Saltenberger, the diameter of the opening in the rivet body will be smaller than a diameter of the interior channel.  

Lepper does not teach, but Vigliotti teaches:
Ring 73 shown in Figure 6 is convex.  Section 73 is cylindrical and oversized with beveled edges, which meets the claimed limitation of a convex ring.
See rejection of claim 1 above for reasons on modifying Lepper with Vigliotti.
Although the convex ring (protrusion) will be located between the annular projections (circumferential rings) and the beveled nose on the pin shown in Lepper, but Vigliotti does not disclose that the convex ring (protrusion) shall circumscribe a first edge of the annular projections (circumferential rings).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the convex ring (protrusion) 

Regarding claim 11,
Lepper teaches:
wherein the column 44 further includes: a first set of legs 58 having radial gaps 56 therebetween; and a second set of legs 64 having radial gaps 60 therebetween.

Regarding claim 15,
Lepper (as modified by Saltenberger) discloses:
wherein the pin further includes a beveled nose 50 with a lower edge 54 having a third diameter, and wherein the third diameter is different from the first diameter of portion 48.  See Figure 3.
Upon modification of Lepper to have stop features shown in Saltenberger, as discussed above, the third diameter of the lower edge 54 of pin will be different 

Regarding claim 17,
The pin shown in Lepper, as modified by Vigliotti, has a convex ring 73 located near the bottom part of the pin (i.e. near the beveled nose).  
Therefore, when the pin is first inserted into the rivet body, the convex ring 73 will be proximate to the second set of legs 64.

Claims 4, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Vigliotti further in view of Smith (US PGPUB 2005/0013678A1).
Regarding claim 4, 
Lepper does not teach, but Smith teaches:
Figure 6 shows an outward bulge 64 that project radially outward on the exterior with an inner recessed area.  Smith teaches that an outward bulge 64 facilitates deformation of the rivet body position.  
“Preferably, the body will have, adjacent at tail end, a preformed deformation zone, usually formed by a weakness within the body, to facilitate deformation at a predetermined position of the body during setting of the fastener.” [0014] “Finally, again as shown in FIG. 6 and FIG. 7, the rivet body 10 is rolled to produce two sets of external circumferential grooves 60, 62 whereby the portion of the tubular rivet body 64 between these two grooves is caused to lengthen slightly and form a barrel-like portion of the rivet body, creating a roll type bulge at a predetermined position on the rivet. Effectively these grooves 60, 62 and bulge 64 provide a deformation zone to facilitate deformation of the rivet body 10 of a predetermined position during a setting operation of such blind rivet. It is to be appreciated that other forms of deformation zone are feasible for achieving the same purpose so as to control where such rivet deforms during the setting operation so as to meet predetermined thickness setting requirements.” [0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second legs shown in Lepper to have bulges that project radially outward with inner recessed areas similar to the ones taught by Smith in order to facilitate deformation of the rivet at those two pre-determined positions.

Regarding claim 8, 
Lepper teaches:
wherein the rivet body 42 further comprises a plurality of grooves configured to interlock with the annular projections on the pin.  “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage reciprocal grooves, ridges, threads, or the like 70 formed in an upper interior portion of the central column 44.” [0047]




Lepper teaches:
Lepper teaches that the grooves are formed in the upper interior portion of the central column 44 of the rivet body 42.  
Lepper (as modified by Saltenberger in rejection of claim 1) has a collar stop 28 located in the upper portion of the rivet body.  
Therefore, Lepper (as modified by Saltenberger) has grooves that are proximate to the collar stop.  

Regarding claim 12: see rejection of claim 4 above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Phillips, II (US Patent 4875815A).
Regarding claim 18,
Lepper teaches:
A rivet fastener assembly 40, the rivet fastener assembly comprising: a pin 48 having a longitudinal shaft, a securing section (similar to 104 of Figure 13), a bulbous head 50.
A rivet body 42 having a column 44 and a collar 46.  Rivet body has component-engaging legs 58 and reinforcing legs 64.
Lepper does not teach, but Saltenberger teaches:
a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive locating feature for the pin, once assembled.  As shown in 
As shown in Figure 2 of Saltenberger, the diameter of the first opening 26 is smaller than a diameter of the second opening in the interior channel 27.  Diameter of the opening 26 is smaller than the diameter of the locking section 40 on the pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion. 
Upon modification of the rivet body shown in Lepper to have the positive stop features shown in Saltenberger, the rivet body will have an internal passage that extends between the first opening on the top and a second opening on the bottom, and a locking section (grooves/threads) proximate to the first opening on top.	As taught by Saltenberger, the diameter of the first opening on top of the rivet body is smaller than the diameter of the securing section of the pin.

Lepper does not disclose, but Phillips, II teaches:
A rivet with expanding legs is shown in Figures 1-4.  The legs are slotted 14 and also has a cut-out section 15.  The intermediate section of each slot 14 has an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component-engaging and reinforcing legs shown in Lepper to have intermediate section with a cut-out section similar to the ones taught by Phillips, II to facilitate folding of the legs. 

Regarding claim 19,
Lepper teaches:
wherein a diameter of the bulbous head 50 is larger than a diameter of the second opening in the rivet body.  

Regarding claim 20,
Lepper does not teach, but Saltenberger teaches:
wherein the rivet body further includes an annular wall 28, the annular wall defining the first opening 26. See rejection of claim 18 on reasons for modifying Lepper with Saltenberger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S. DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677